In a proceeding pursuant to CPLR article 78 to review a determination of the Harrison Zoning Board of Appeals, dated June 5, 2003, which, after a hearing, denied the petitioner’s application for an area variance, the appeal is from a judgment of the Supreme Court, Westchester County (LaCava, J.), entered November 7, 2003, which granted the petition and directed that a variance be granted to the petitioner.
Ordered that the judgment is affirmed, without costs or disbursements.
The determination of the Harrison Zoning Board of Appeals (hereinafter the Board) to deny the petitioner’s application for an area variance did not have a rational basis and was arbitrary and capricious (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Sasso v Osgood, 86 NY2d 374, 384 [1995]). The record does not support the Board’s determination that any increased parking demand associated with granting the rear-yard setback variance application would produce an undesirable change in the character of the neighborhood or an adverse impact on physical and environmental conditions there (see Town Law § 267-b [3] [b]; Matter of Lessings, Inc. v Scheyer, 16 AD3d 418 [2005]). Accordingly, the Supreme Court properly annulled the determination and directed that the variance be granted.
The appellants’ remaining contentions are without merit. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.